NO.
12-06-00279-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
CHADWICK LEE ALLEN,  §                      APPEAL FROM THE 7TH
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            Chadwick Lee
Allen appeals his conviction for aggravated sexual assault of a child, for
which he was sentenced to imprisonment for fifty years and fined ten thousand
dollars.  Appellant’s counsel filed a
brief in compliance with Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969).  We
affirm.
                                                
Background
            Appellant
was charged with  aggravated sexual
assault of a child and pleaded “guilty.” 
At a later date, the trial court conducted a hearing on punishment.  Ultimately, the trial court found Appellant “guilty”
as charged and sentenced Appellant to imprisonment for fifty years.  The trial court further imposed a ten
thousand dollar fine on Appellant.  This
appeal followed.
 
Analysis
Pursuant to Anders v. California




            Appellant’s
counsel filed a brief in compliance with Anders v. California and
Gainous v. State. 
Appellant’s counsel states that he has diligently reviewed the appellate
record and is of the opinion that the record reflects no reversible error and
that there is no error upon which an appeal can be predicated.  He further relates that he is well acquainted
with the facts in this case.  In
compliance with Anders, Gainous, and High v.
State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978), Appellant’s
brief presents a chronological summation of the procedural history of the case
and further states that Appellant’s counsel is unable to raise any arguable
issues for appeal.1  We have
likewise reviewed the record for reversible error and have found none.
                                                                                                            
Conclusion
            As
required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for consideration with
our consideration of the merits.   
Having done so and finding no reversible error, Appellant’s counsel’s
motion for leave to withdraw is hereby granted and the
trial court’s judgment is affirmed.
 
Opinion
delivered January 31, 2008.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
                                    
 
(DO NOT PUBLISH)




1
Counsel for Appellant certified in his motion to withdraw that he provided
Appellant with a copy of this brief.  Appellant was given time to file his own brief
in this cause.  The time for filing such
a brief has expired and we have received no pro se brief.